Citation Nr: 1029064	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  01-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 
1972.  He also served in the Army Reserves from February 1972 to 
June 1973 and in the Army National Guard from June 1973 to 
September 1976.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2000 rating decision, by the Albuquerque, 
New Mexico, Regional Office (RO), which denied the Veteran's 
claim of entitlement to service connection for PTSD.  

The Veteran appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) at the RO in June 2002.  A 
transcript of that hearing is of record.  On September 16, 2004, 
the Veteran appeared and offered testimony at a hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is also of record.  

In October 2004, the Board remanded the case to the RO for 
further development.  Pursuant to the remand directives, a VA 
examination was conducted in July 2006, and a supplemental 
statement of the case (SSOC) was issued in August 2006.  

In January 2007, the Board again remanded the case to the RO for 
procedural development.  Following the requested development, 
another SSOC was issued in March 2010.  


FINDING OF FACT

The Veteran's in-service stressors are related to fear of a 
hostile military action and are consistent with the places, 
types, and circumstances of the Veteran's service in Vietnam, and 
a VA psychiatrist has confirmed that the Veteran's claimed 
stressors are adequate to support a diagnosis of PTSD.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2009); 75 Fed. Reg. 39852 (July 13, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Veteran served on active duty from August 1970 to February 
1972; the record indicates that he served in Vietnam from January 
8, 1971, to December 14, 1971.  His DD 214 shows that his 
specialty was #13A10, Field Artillery Basic.  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal, and 
the Republic of Vietnam Campaign Medal with 60 device.  His 
military personnel record shows that he was assigned to the 23rd 
Infantry division, the 3rd Battalion of the 82nd Artillery.  

The Veteran's application for service connection for PTSD (VA 
Form 21-526) was received in May 1999.  Submitted in support of 
his claim was a statement of stressors dated in August 1999.  The 
Veteran reported being stationed with the 23rd Infantry Division, 
the 3rd Battalion, while stationed in Vietnam.  The Veteran 
stated that on or about January 1971, while on convoy from Cam 
Ranh Bay to Chu Li, his unit encountered sniper fire; he stated 
that while no one was killed or injured, he was "scared to 
death" seeing dead Vietcong.  The Veteran also reported that 
they relocated from landing zone (LZ) San Juan to LZ Jeff in 
April 1971; at that time, they came under incoming enemy fire.  

Of record is a statement from the custodian of records from Care 
Unit of Albuquerque, dated in June 1993, indicating that the 
Veteran was admitted to the Care Unit with a diagnosis of 
chemical dependency in October 1992.  

VA progress notes dated from June 1999 through October 1999 
reflect a diagnosis of possible PTSD.  

Of record is a VA hospital summary, which shows that the Veteran 
was admitted to the hospital in August 2001.  On admission, he 
reported experiencing numerous symptoms relating to PTSD.  The 
Veteran reported reexperiencing symptoms related to combat and 
occasional dissociation.  The Veteran was discharged in October 
2001, with a diagnosis of PTSD.  

Of record is a reply from the Center for Research of Unit 
Records, dated in February 2004, indicating that, after 
researching the Daily Staff Journals submitted by the 3rd 
Battalion of the 82nd Artillery, dated from January 4, to January 
13, 1971, they were unable to document an attack involving a 
convoy as described by the Veteran.  It was noted that the 
Operational Report-Lessons Learned (OR-LL) submitted by the 23rd 
Infantry Division for the period ending April 30, 1971 documents 
that on March 8, 1971, the Tam Ky airport received a rocket 
attack that resulted in six children casualties and two houses 
destroyed.  It was reported that Tam Ky was the documented main 
base area location for the 3rd Bn, 82nd Artillery.  

Of record is a statement from Dr. G.V., a VA staff psychiatrist, 
dated in September 2003, indicating that the Veteran has been a 
patient at the Mental Health Service at the VAMC since August 
1999, and he had been in the PTSD program since December 2001.  
Dr. G.V. stated that the Veteran has suffered from chronic PTSD 
symptoms since serving in the Vietnam War.  He served with an 
army artillery unit in and around Da Nang in 1971.  The Veteran 
recalled several traumatic events, including mortar attacks, 
seeing dead Vietcong soldiers caught in the wire around a 
firebase and along the road, running over a Vietnamese child who 
was blocking his path in a jeep, having the truck he was riding 
in hit by sniper fire when traveling in a convoy.  He also 
reported feeling terrified and helpless during those events.  The 
psychiatrist indicated that the Veteran has experienced chronic 
symptoms consistent with PTSD, including nightmares, social 
avoidance, decreased interest, estrangement from others, numbing 
of emotions and increased arousal.  He also experienced decreased 
mood and occasional thoughts of suicide.  The pertinent diagnoses 
were PTSD and major depressive disorder.  

At his personal hearing in September 2004, the Veteran testified 
that he was based at Duc Pho (a/k/a Landing Zone Bravo) where he 
was stationed at San Juan Hill.  The second stressor described by 
the veteran occurred during April 1971.  He described being 
relocated from LZ San Juan Hill to LZ Jeff where the unit 
received a lot of incoming fire.  He indicated that C Battery, 
3rd Battalion, 16th Artillery was also involved in the incident.  
He said that they fired for four to five days straight, each 
battery taking turns, sometimes with all six guns.  He said that 
a Sergeant [redacted] (apparently with the 16th Artillery) was hit by 
shrapnel in the shoulder and arms, and several others were also 
medi-vaced.  In his September 2004 testimony, the Veteran further 
clarified that his and other units had apparently fired on an 
area near San Juan Hill to clear and create a new landing zone 
called LZ Jeff.  Then they went to man and defend LZ Jeff, and it 
was at LZ Jeff where the intense incoming and outgoing fire was 
experienced sometime during April 1971.  When the mission at LZ 
Jeff was completed, the Veteran's unit returned to San Juan Hill.  
Toward the end of the four to five-day firefight at LZ Jeff, the 
Veteran said he was loading a Howitzer cannon and another soldier 
was firing.  However, the soldier did not pull all the powder 
out, and when he popped the primer, the soldier's fingers and 
thumb were partially blown off.  This occurred right next to the 
Veteran.  

The Board notes that the Veteran also testified that at LZ Jeff 
his knee was hit by recoil from a gun.  He refused to be medi-
vaced, and the injury did not get reported.  He also described an 
incident where he thought he had run over a Vietnamese child with 
the jeep he was driving, but he did not report that incident.  
The veteran also described an October 1971 event where an 
ammunition dump was blown up at Marble Mountain near DaNang, and 
the villagers had known something was going to happen.  However, 
the Veteran also said he was away on R&R at the time.  

The Veteran was afforded a VA examination in July 2006.  The 
examiner noted that the Veteran has been treated at the 
Albuquerque Vet Center and attended the inpatient PTSD program.  
The examiner noted that the Veteran served in Vietnam for 11 
months and his duties were primarily in artillery.  He identified 
multiple traumatic experiences, the worst of which was seeing 
dead Vietcong soldiers on the side of the road where they were 
dismembered and their bodies decaying.  The Veteran also reported 
being quite fearful of B-52 bomb strikes and seeing firefights 
from a distance.  With regard to the combat exposure scale, it 
was noted that the Veteran scored a 14 with anything higher than 
8 considered being heavy combat.  Specifically, he reported being 
part of an artillery unit that fired on the enemy, being on 
Chinook and Huey helicopters that passed through hostile air 
space, serving at a forward observation post or base camp near 
the enemy lines, receiving friendly and hostile incoming fire 
from small arms artillery rockets, mortars and bombs, 
encountering secondary explosives while at duty station, 
receiving sniper fire, having his unit ambushed, engaging the 
enemy in a firefight, seeing American troops wounded, and being 
wounded from the recoil of a howitzer.  

Following a mental status examination, the examiner reported a 
diagnosis of PTSD, chronic, severe, with associated depression.  
The examiner stated that the Veteran was endorsing symptoms 
consistent with a diagnosis of PTSD due to his combat experiences 
in Vietnam.  

Of record is a response from the Defense Personnel Records 
Information Retrieval System (DPRIS), dated in February 2010, 
indicating that they had reviewed the OR-LLs submitted by the 6th 
Battalion, 11th Artillery, covering the period from February 1971 
to October 1971, but they did not document any attacks sustained 
by Battery B, 6th Bn, 11th Arty at FSB Jeff.  A review of the 
those records verifies an attack at Duc Pho in April 1971; 
however, the US Army casualty data information available does not 
list anyone by the name "[redacted]" as wounded in action during 
the period from January 8, 1971 to June 14, 1971.  

The DPRIS, in another response dated in March 2010, indicated 
that they reviewed the OR-LL submitted by the 3rd Battalion, 82nd 
Artillery covering the period from November 1970 to April 1971; 
those records document that the 3rd Bn, 82nd Arty was in direct 
support of the 196th Infantry Brigade during the period in 
question.  It was noted that the records do not document any 
convoy attacks while traveling from Cam Ranh Bay to Chu Lai.  

II.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. § 1110. To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical  evidence, between current symptoms and an 
in-service stressor;  and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), 
respectively, and by adding a new paragraph (f) (3) that reads as 
follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity  and a VA psychiatrist or 
psychologist, or a psychiatrist or  psychologist 
with whom VA has contracted, confirms that the  
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing  evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of  the veteran's service, the 
veteran's lay testimony alone  may establish the 
occurrence of the claimed in-service  stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran  experienced, witnessed, or was 
confronted with an event or  circumstance that 
involved actual or threatened death or  serious 
injury, or a threat to the physical integrity of  
the veteran or others, such as from an actual or 
potential  improvised explosive device; vehicle-
imbedded explosive  device; incoming artillery, 
rocket, or mortar fire;  grenade; small arms 
fire, including suspected sniper fire;  or attack 
upon friendly military aircraft, and the  
veteran's response to the event or circumstance 
involved a  psychological or psycho-physiological 
state of fear, helplessness, or horror.  

75 Fed. Reg. 39852 (July 13, 2010).  

In the instant case, the Veteran reported in an August 1999 
stressor statement that he was assigned to the 23rd Infantry 
Division, the 3rd Battalion, while stationed in Vietnam.  The 
Veteran stated that on or about January 1971, while on convoy 
from Cam Ranh Bay to Chu Li, his unit encountered sniper fire; he 
stated that while no one was killed or injured, he was "scared 
to death" seeing dead Vietcong.  The Veteran also reported that 
they relocated from LZ San Juan to LZ Jeff in April 1971; at that 
time, they came under a lot of incoming fire.  He also described 
an incident where he thought he had run over a Vietnamese child 
with the jeep he was driving, but he did not report that 
incident.  

The Veteran's DD 214 service personnel record showed that his 
primary military occupation specialty during the period he served 
in Vietnam was Field Artillery Basic.  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal, and 
the Republic of Vietnam Campaign Medal with 60 device.  His 
military personnel record shows that he was attached to the 23rd 
Infantry division, the 3rd Battalion of the 82nd Artillery.  

Significantly, a September 2003 VA medical statement shows that a 
VA psychiatrist gave an assessment of PTSD; he indicates that the 
Veteran has suffered from chronic PTSD symptoms since serving in 
Vietnam and he attributes the PTSD to the traumatic events 
described by the Veteran.  Similarly, following a VA examination 
in July 2006, the VA examiner reported a diagnosis of PTSD due to 
the Veteran's service in Vietnam.  The examiner stated that the 
Veteran endorsed symptoms consistent with a diagnosis of PTSD due 
to combat experiences in Vietnam.  The Veteran's fear of hostile 
attack was specifically documented.

Therefore, based on the evidence of record, the Board finds that 
service connection for PTSD is warranted.  The Veteran's claimed 
stressors of his unit receiving sniper fire while traveling in a 
convoy, seeing dead Vietcong soldiers caught in a wire around the 
fire base, possibly running over a Vietnamese child who was 
blocking his path in a jeep are consistent with the places, 
types, and circumstances of the Veteran's service in Vietnam as 
detailed in his service personnel records.  His fear of attack or 
bombing runs or other incoming enemy fire has been documented by 
VA examiners, who in turn have ascribed his PTSD, at least in 
part, to this fear.  A VA psychiatrist has specifically confirmed 
that the claimed stressors are adequate to support a diagnosis of 
PTSD.  Accordingly, the Board finds that the Veteran does suffer 
from PTSD and that his PTSD has been sufficiently linked to 
wartime experiences.  In sum, when resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that the statutory 
and regulatory criteria for entitlement to service connection for 
PTSD have been met.  See 38 U.S.C.A.  § 5107(b).  


ORDER

Service connection for PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


